FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10530

                Plaintiff - Appellee,            D.C. No. 4:12-cr-00229-JGZ

  v.
                                                 MEMORANDUM*
WALTER VICENTE-GONZALEZ,

                Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Warren W. Eginton, District Judge, Presiding**

                             Submitted January 21, 2014***

Before:         CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Walter Vicente-Gonzalez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for reentry after


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Warren W. Eginton, Senior United States District
Judge for the District of Connecticut, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Vicente-Gonzalez contends that his plea was not entered knowingly,

intelligently, and voluntarily because he did not understand the nature and range of

possible sentences. We review the voluntariness of a plea de novo. See United

States v. Gaither, 245 F.3d 1064, 1068 (9th Cir. 2001). The record reflects that

although Vicente-Gonzalez disliked the range of possible sentences he was facing,

his plea was knowing, voluntary, and intelligent.

      Vicente-Gonzalez also contends that the district court should have departed

downward to account for his cultural assimilation. Our review of departures is

limited to determining whether the district court imposed a substantively

reasonable sentence. See United States v. Vasquez-Cruz, 692 F.3d 1001, 1008 (9th

Cir. 2012), cert. denied, 134 S. Ct. 76 (2013). The sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances. See Gall v. United States, 552 U.S. 38, 51. (2007).

      AFFIRMED.




                                          2                                     12-10530